DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-26 are pending and examined.

Priority Date of Application
	Applicant has priority to at least as early as U.S. Pat. Application No. 15/164,746, (i.e., May 25, 2016).  Specifically, the ‘746 application is the first instance in which support exists for suicidal thoughts, digestive issues, and cramps, among others in instant claims 19, 24, and 25.  
	However, Application Serial No. 14/555,085 published on May 7, 2015 as US2015/0126544) more than one year prior to May 25, 2016, and therefore constitutes prior art with respect to claims 19, 24, and 25.
	As such, the publication of the ‘085 application is applied below to claims 19, 24, and 25.

Response to Amendments
The amendments to the claims of January 28, 2021, in response to the Office Action of December 28, 2020, are acknowledged.



Response to Argument
	Applicant requests the double patenting rejections be held in abeyance.  The examiner has therefore maintained the double patenting rejections.
	With respect to the obviousness rejections of record, Applicant provides argument and an allegations of unexpected results.  The examiner agrees that the substantial improvement in depression of DEX/BP as compared for DEX/DQ is sufficient to obviate the rejections of record.  However, for the sake of clarity, the examiner explains why a proper prima facie showing was established.  The rejection is withdrawn based solely on the allegation of unexpected results.
	Applicant argues that hindsight was used to arrive at the claimed methods.  
	The examiner notes that no such hindsight was used or required.  Berg teaches administration of DEX with a CYP2D6 inhibitor for treatment-resistant depression to increase the efficacy and reduce metabolism of the API.  Tod teaches BUP to be a potent CYP2D6 inhibitor and compares QD and BUP with DM as yielding similarly high predicted AUC ratios.  Thus, substituting BUP for QD would be predictable to yield a successful treatment for those subjects described by Berg.  
	Applicant argues that there is no reasonable expectation of success.
	The examiner disagrees.  The fact that BUP is a known CYP2D6 inhibitor and combination therapy with QD (another CYP2D6 inhibitor) is known to increase DEX concentration as a result of inhibition of CYP2D6 provides a reasonable and predictable expectation that BUP would be efficacious as claimed.
	As such, the obviousness rejection of record is withdrawn in view of the allegation of unexpected results showing a substantial improvement in DM/BU as compared to DM/Q.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuteau (US2015/0126544) (published May 7, 2015).
	Tabuteau teaches administering bupropion and dextromethorphan to a subject with indigestion and other examples of digestion issues. See. Par. 123, e.g.  Further, with respect to suicidal thoughts, Tabutea teaches treating severe forms of depression.  While suicidal thoughts are not taught, such subject would be considered to also have depression.  Finally, while cramps are not taught, treatment of pain is taught.  Further, about 80 and about 100 mg dextromethorphan is taught and about 220 mg bupropion is taught. See par.’s 139 and 159.
	While “digestive issues” are not generally taught, suicidal thoughts are not taught, and cramps are not specifically taught, a subject with suicidal thoughts would be considered to have a form of depression, and indigestion is a form of digestive issue, and a cramp would be considered pain.  
prima facie obvious to a person of ordinary skill prior to the filing of the instant application to arrive at the methods of claims 19, 24, and 25, in view of Tabuteau.  One would be motivated to do so because the same agents at the same dosages are taught for administration to treat depression, pain, and indigestion, which renders obvious administration to treat suicidal thoughts, cramps, and digestive issues.  As such, there is a reasonable and predictable expectation of success in treating a subject with suicidal thoughts, digestive issues, and cramps in view of the teachings of Tabuteau.
	Claims 19, 24, and 25 are rejection.

Double Patenting Rejection 
(Provisional and Non-Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of the following U.S. Patent Nos.
9,198,905 (claims 1-18);
9,205,083 (claims 1-14);
9,238,032 (claims 1-20);
9,168,234 (claims 1-12);
9,402,844 (claims 1-18);
9,278,095 (claims 1-17) ;
9,314,462 (claims 1-17);
9,375,429 (claims 1-27) ;
9,370,513 (claims 1-28); 
9,402,843 (claims 1-18); 
9,408,815 (claims 1-30): 
9,457,025 (claims 1-30); 
9,421,176 (claims 1-19); 
9,457,023 (claims 1-25);
9,474,731 (claims 1-29);
9,486,450 (claims 1-30);
9,700,553 (claims 1-30);
9,700,528 (claims 1-27);
9,707,191 (claims 1-30);  
9,763932 (claims 1-29);
10,105,327 (claims 1-28);
10,548,857 (claims 1-22);
10,780,064 (claims 1-23); 
10,772,850 (claims 1-28);
10,799,497 (claims 1-14); 
10,786,469 (claims 1-24);
10,864,209 (claims 1-14);
10,864,209 (claims 1-12);
10,874,665 (claims 1-15); and
10,881,657 (claims 1-9).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patents cited above are drawn to a method of co-administering a combination of dextromethorphan with bupropion to a human at a dosage regimen that is suitable for treating depression. Accordingly, the instant claims would have been obvious over the claims of the patents cited above. While dosage regimens may not be taught as claimed, it would be obvious to optimize the dosage of results effective variables through nothing more than routine experimentation. See M.P.E.P. § 2144.05.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following pending claims of copending Application Nos. 
15/206,057 (claims 1-29);
15/216,545 (claims 1-29);
15/224,233 (claims 1-7 and 9-31); 
15/238,182 (claims 1, 3-19, and 21-32);
15/213,283 (claims 1-30);
15/599163 (claims 1-30);
15/621882 (claims 1-30);
15/275177 (claims 1-3, 5-12, and 14-32);
15/647069 (claims 1-30);
15/647852 (claims 1-30);
15/691532 (claims 1-30);
15/691549 (claims 1-30); and
15/695995 (claims 1-30) in view of US2009/0111846; and 
16/983,873 (claims 1-30);
16/926,458 (claims 1-30);
16/853,062 (claims 1-23);
16/852,939 (claims 1-20);
16/825,228 (claims 1-20);
16/823,724 (claims 1-17);
16/838,829 (claims 1-28);
16/821,462 (claims 1-21);
16/359,958 (claims 1-29);
16/823/807 (claims 1-20);
16/822,564 (claims 1-17);
16/736,752 (claims 1-29);
16/588,399 (claims 1-11);
16/290,653 (claims 1-29);
16/129,531 (claim 13); and
16/127,832 (claims 1-13).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patents cited above are drawn to a method of co-administering a combination of dextromethorphan with bupropion to a human at a dosage regimen that is suitable for treating depression.  Accordingly, the instant claims would have been obvious over the claims of the co-pending applications cited above. While dosage regimens may not be taught as M.P.E.P. § 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628